DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/728,701, filed on December 27, 2019. Claims 1-20 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 17, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a method, claims 8-14 are directed towards a system and claims 15-20 are directed towards a non-transitory machine-readable storage medium, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting users for inclusion into a workflow based on modeling predictions.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, executing the one or more tasks of the workflow in association with the first set of user devices, automatically selecting a first subset of the first set of user devices, the selection of the first subset being based on the one or more performance metrics associated with the first set of user devices; performing a user modeling protocol using the first subset and the second set of user devices, the performance of the user modeling protocol resulting in a selection of one or more user devices of the second set of user devices into a second subset, and the selection of a user device into the second subset indicating that the selected user device is similar to a user device of the first subset; and executing the one or more tasks of the workflow in association with the second subset constitutes methods based on managing personal behavior and fundamental economic practices. The fact that the method is computer-implemented and the recitation of user devices do not take the claim out of the certain 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites accessing a first user data set representing a first set of user devices and a second user data set representing a second set of user devices; inputting the first user data set into a workflow including one or more tasks, each task of the one or more tasks including transmitting a communication to a user device; the execution including transmitting the communication to each user device of the first set of user devices, wherein receiving the communication at a user device enables the user device to perform one or more actions; receiving one or more performance metrics associated with the execution of the one or more tasks of the workflow during a time period, each performance metric of the one or more performance metrics indicating an action of the one or more actions performed by a user device in response to receiving the communication; inputting at least a portion of the second user data set into the workflow, the portion of the second user data set corresponding to the second subset; and the execution of the one or more tasks including transmitting the communication to each user device of the second subset, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computer-implemented method and user devices at a high-level of generality such that it amounts to no more than using generic computer components as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising a non-transitory computer-readable storage medium containing data processor executable instructions recited in claim 8 and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including computer-implemented method, user devices, system comprising a non-transitory computer-readable storage medium containing data processor executable instructions and non-transitory machine-readable storage medium including instructions executed by a data processing apparatus amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification [0050]; [0052]; [0053]; [0076]; [0089]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the 
Regarding the dependent claims, Claims 4, 11 and 18 recite a statistical inference technique resulting in a determining of one or more user devices of the second set of user devices that are similar to at least one user device of the first subset. The specification discloses statistical inference technique at a high level of generality (see [0024]; [0031]; [0036]; [0045]). Thus, the general use of a statistical inference technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore the statistical inference technique is solely used a tool to perform the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 recite steps that further narrow the abstract idea. Therefore claims 2-7, 9-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub].

Referring to Claim 1, Ayoub teaches: 
A computer-implemented method comprising:
accessing a first user data set representing a first set of user devices and a second user data set representing a second set of user devices (Ayoub, [0040]), “The system 20 enables the creation of personalized marketing content that is selected for and delivered to a subset of customers…various customer data is collected… The system 20 draws upon this customer data from the various channels…The system 20 mines this data and applies statistical and machine learning approaches…”; (Ayoub, [0097]), “Prior customer data can be imported into the system to enable the system 20 to benefit from prior experience”; 
inputting the first user data set into a workflow including one or more tasks, each task of the one or more tasks including transmitting a communication to a user device, and the workflow 
executing the one or more tasks of the workflow in association with the first set of user devices, the execution including transmitting the communication to each user device of the first set of user devices, wherein receiving the communication at a user device enables the user device to perform one or more actions (Ayoub, [0040]), “The system 20 enables the creation of personalized marketing content that is selected for and delivered to a subset of customers”; (Ayoub, [0114]), “various iterations occur whereby customers are contacted, marketing content is deployed, actions are taken and behavioral data captured by the feedback module 92”; (Ayoub, [0124]), “a first subset of the marketing content is selected for each of a first subset of the customers to receive for a first marketing campaign… feedback data is received relating to the first subset of the marketing content”; (Ayoub, [0039]), “The computing devices of the customers are configured to receive marketing content from the system 20 and provide customer interaction data back to the system 20”; 
receiving one or more performance metrics associated with the execution of the one or more tasks of the workflow during a time period, each performance metric of the one or more 
automatically selecting a first subset of the first set of user devices, the selection of the first subset being based on the one or more performance metrics associated with the first set of user devices (Ayoub, [0124]), “…feedback data is received relating to the first subset of the marketing content. At block 450, at least one adjusted score is selected from the at least one initial score for at least some of the customers using reinforcement learning on the feedback data”; (Ayoub, [0132]), “The system permits the real-time adjustments of the scores using real-time customer data received. Further, the real-time adjustments can be used to adjust the selection of customers to which marketing content is selected, as well as the marketing content made to each customer, in real time”; (Ayoub, [0038]); 
performing a user modeling protocol using the first subset and the second set of user devices, the performance of the user modeling protocol resulting in a selection of one or more user devices of the second set of user devices into a second subset, and the selection of a user device into the second subset indicating that the selected user device is similar to a user device of the first subset (Ayoub, [0124]), “… a second subset of the marketing content is selected for each of a second subset of the customers to receive for a second marketing campaign based at least partially on the at least one adjusted score”; (Ayoub, [0083]), “The data science module 96 is a 
inputting at least a portion of the second user data set into the workflow, the portion of the second user data set corresponding to the second subset (Ayoub, [0114]), “the system 20 then performs reinforcement learning and feedback. Once instantiated, the system 20 can be invoked repeatedly to generate personalized touchpoints for customers. As this process continues, various iterations occur whereby customers are contacted, marketing content is deployed, actions are taken and behavioral data captured by the feedback module 92…”; (Ayoub, [0124]; [0098];  and 
executing the one or more tasks of the workflow in association with the second subset, the execution of the one or more tasks including transmitting the communication to each user device of the second subset (Ayoub, [0114]), “the system 20 then performs reinforcement learning and feedback. Once instantiated, the system 20 can be invoked repeatedly to generate personalized touchpoints for customers. As this process continues, various iterations occur 

Referring to Claim 5, Ayoub teaches the computer-implemented method of claim 1. Ayoub further teaches:
wherein the one or more tasks of the workflow are not executed in association with the second set of user devices during the time period (Ayoub, [0115]), “the reinforcement learning framework operates as follows: each customer-to-offer match the machine creates… that leads to a negative action (incremental below a certain threshold) is penalized by -1… In the example above, if a particular threshold offer was recommended to a customer and that offer was not redeemed, that selection gets penalized and another threshold is tried the next time”.

Referring to Claim 6, Ayoub teaches the computer-implemented method of claim 1. Ayoub further teaches: 
wherein the automatic selection of the first subset includes selecting a user device into the first subset when the user device performed a target action of the one or more actions in response to receiving the communication (Ayoub, [0116]; [0129]; [0135]). 

Referring to Claim 8, Ayoub teaches: 
A system, comprising:
one or more data processors (Ayoub, [0043]);

Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Ayoub teaches: 
A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including (Ayoub, [0037]):
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], and further in view of Ben-Or et al., Publication No. 2019/0354993 [hereinafter Ben-Or]. 

Referring to Claim 2, Ayoub teaches the computer-implemented method of claim 1. Ayoub teaches a system in communication with a set of computing devices operated by customers configured to receive marketing content from the system and provide customer interaction data back to the system (see par. 0039) and a data science module that uses modeling techniques to select customers and allocate marketing content (see par. 0108-113), but Ayoub does not explicitly teach: 
wherein performing the user modeling protocol further comprises:
performing a clustering operation on the second user data set, wherein performing the clustering operation results of forming one or more clusters of user devices of the second set of user devices; and 
identifying a cluster of the one or more clusters that is similar to the first subset of the first set of user devices, the identification of the cluster similar to the first subset being based at least in part on one or more user features.
However Ben-Or teaches: 
wherein performing the user modeling protocol further comprises:
performing a clustering operation on the second user data set, wherein performing the clustering operation results of forming one or more clusters of user devices of the second set of user devices (Ben-Or, [0070]), “…Using peers' statistics may include using statistics of another group of nodes with similar characteristics from the network as a basis or reference for generating new values, e.g., properties of one group of workers, or statistics of properties of one group of workers, may be used as a basis for generating properties for other workers with similar characteristics. In some embodiments ML clustering may be used to find peers, e.g., distinct groups that may be used as peers…”; (Ben-Or, [0032]); and 
identifying a cluster of the one or more clusters that is similar to the first subset of the first set of user devices, the identification of the cluster similar to the first subset being based at least in part on one or more user features (Ben-Or, [0070]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified modeling technique in Ayoub to include the clustering limitations as taught by Ben-Or. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently 

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], and further in view of Cheng et al., U.S. Publication No. 2017/0140283 [hereinafter Cheng] 

Referring to Claim 3, Ayoub teaches the computer-implemented method of claim 1. Ayoub teaches using machine learning techniques based on attributes (see par. 0124), but Ayoub does not explicitly teach: 
wherein performing the user modeling protocol further comprises executing one or more audience lookalike techniques.
However Cheng teaches: 
wherein performing the user modeling protocol further comprises executing one or more audience lookalike techniques (Cheng, [0027]), “One way a lookalike system can select users for a lookalike audience is by training a machine learning engine using a seed group as training data. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified modeling technique in Ayoub to include the lookalike limitation as taught by Cheng. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of selecting users based on comparisons to "seed" users who have been identified as performing particular actions or having particular characteristics (see Cheng par. 0013).

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], and further in view of Shao et al., U.S. Publication No. 2020/0193321 [hereinafter Shao]. 

Referring to Claim 4, Ayoub teaches the computer-implemented method of claim 1. Ayoub teaches using machine learning techniques based on attributes (see par. 0124), but Ayoub does not explicitly teach: 
wherein performing the user modeling protocol further comprises:
executing a statistical inference technique to evaluate the first subset of the first set of user devices and the second set of user devices, the execution of the statistical inference technique resulting in a determining of one or more user devices of the second set of user devices that are similar to at least one user device of the first subset.
However Shao teaches: 
wherein performing the user modeling protocol further comprises:
executing a statistical inference technique to evaluate the first subset of the first set of user devices and the second set of user devices, the execution of the statistical inference technique resulting in a determining of one or more user devices of the second set of user devices that are similar to at least one user device of the first subset (Shao, [0025]-[0026]), “statistical inferences may assist in analyzing differences and similarities between groups. However, statistical inferences may require statistical assumptions by an individual user, as well as time-consuming calculations and processes which may limit the amount of data analyzed as a part of statistical inferences… methods which include “binning” variables, or sorting variables into categories and transforming them into simplified, likely indicators of shifts between two groups (“shift indicators”). Binning variables may help to ensure that similar variables and members of groups are treated in a similar manner in, e.g., machine learning models, statistical inferences, and analytics…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified modeling technique in Ayoub to include the statistical inference limitations as taught by Shao. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently 

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub et al., U.S. Publication No. 2020/0302486 [hereinafter Ayoub], and further in view of Yap et al., U.S. Patent No. 10,691,664 [hereinafter Yap]. 

Referring to Claim 7, Ayoub teaches the computer-implemented method of claim 1. Ayoub teaches a system in communication with a set of computing devices operated by customers configured to receive marketing content from the system and provide customer interaction data back to the system (see par. 0039) and defined campaign attributes (see par. 0051-0054), but Ayoub does not explicitly teach:
wherein the first user data set includes a plurality of first user records, each first user record of the plurality of first user records includes one or more user features characterizing a first user device of the first set of user devices, wherein the second user data set includes a plurality of second user records, each second user record of the plurality of second user records includes one or more user features characterizing a second user device of the second set of user device.
However Yap teaches: 
wherein the first user data set includes a plurality of first user records, each first user record of the plurality of first user records includes one or more user features characterizing a first user device of the first set of user devices, wherein the second user data set includes a plurality of second user records, each second user record of the plurality of second user records includes one or more user features characterizing a second user device of the second set of user device (Yap, [col. 14, ln. 61-67]-[col. 15, ln. 1-3]), “Contextual data for an event can also include data related to the user device at which the event occurred. This data can include the type of user device…Contextual data for an event can also include custom variables or meta-data supplied by the application that can be recorded along with an event”; (Yap, [col. 5, ln. 60-67]-[col. 6, ln. 1-7]), “The clusters and groups of clusters can be used to provide data related to logical user interface states, user interface states for which particular events occurred, user interfaces having a particular structure (e.g., a particular DOM structure), user interface states having a particular URL or URL portion (e.g., a keyword in the URL), and/or other appropriate criteria…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified user interaction data in Ayoub to include the characterized user devices limitations as taught by Yap. The motivation for doing this would have been to improve the method of determining custom marketing campaigns in Ayoub (see par. 0038) to efficiently include the results of evaluating user interaction with user interfaces and/or websites that have similar structure (see Yap col. 5, ln. 16-17).

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossi et al. (US 20200342006 A1) – Using the techniques described herein, aspects of higher-order network clustering and embedding can be used as a central component of a recommendation system, and the feature-based representations learned from higher-order network embedding can be directly used to make better recommendations for delivering targeted content that is relevant to users, such as a group of similar users identified by a cluster. 

Wang et al. (CA 3104137 A1) – The system performs various operations that include receiving time series data in the analytics of time-based phenomena associated with a data set. The system generates a visual representation to specify an effect associated with a causal relation. A causal hypothesis is determined using at least one of an effect variable and a cause variable associated with the visual representation. Causal events are identified in a new visual representation with a time shift being set. A statistical significance is determined using at least one time window within the new visual representation. An updated visual representation is generated including one or more updated causal models. A corresponding method and computer-readable medium are also disclosed.

Nakadai et al. (WO 2018088276 A1) - Provided is a prediction model generation system capable of generating a prediction model for accurately predicting the relationship between a record ID for first master data and a record ID for second master data. A co-clustering means co-clusters a first ID being the ID for a record within the first master data and a second ID being the ID for a record within the second master data, on the basis of the first master data, the second master data, and fact data indicating the relationship between the first ID and the second ID. A prediction model generation means generates a prediction model that uses the relationship between the first ID and the second ID as a target variable, generating same for each combination between a first ID cluster being a cluster of first IDs and a second ID cluster being a cluster of second IDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRYSTOL STEWART/Primary Examiner, Art Unit 3624